Citation Nr: 1234781	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal initially from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for tinnitus.  

The Board denied the claim in a March 2010 decision and the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  A Court Order dated in March 2011 granted the parties' Joint Motion for Remand (joint motion), vacating the Board decision and remanding the matter on appeal for further proceedings consistent with the joint motion.

In March 2011, pursuant to the joint motion, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional develop.  Specifically, the Board instructed the RO/AMC to provide the Veteran with a VA audiology examination to determine the nature and etiology of his claimed tinnitus.  Since all necessary development has been completed, the case is now ready for adjudication by the Board. 


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure from working near combat areas and aircraft engines while serving in the Army during the Vietnam War. 

2.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   Since the full benefit is being granted in this case (service connection for tinnitus), there can be no prejudice regarding VA's duty to notify or assist the Veteran.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  

2.  Service Connection 

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus has been defined by the Court of Appeals for Veterans Claims (Court) as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196  (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology from the condition noted in service and the currently claimed disability.  38 C.F.R. § 3.303.

To prevail on the issue of service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service connection for tinnitus.   Specifically, he attributes his tinnitus to injury caused by acoustic trauma during combat and caused by acoustic trauma from working in close proximity to aircraft engines while he was stationed in Vietnam.  He reports that he has experienced symptoms of tinnitus since his period of service.  

The Veteran's service medical records are absent for any findings or complaints of tinnitus.  Upon entrance into service, the Veteran's August 1966 examination documents the presence of high-frequency hearing loss disability with 50 decibels at 4000 Hertz in the right ear and with 45 decibels at 4000 Hertz in the left ear.  See 38 C.F.R. § 3.385 (impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater).  Physical examination of the Veteran's ears revealed normal findings and the Veteran denied any history indicative of tinnitus on the associated report of medical history.  At the time of the Veteran's August 1968 separation examination, his ears were evaluated as normal and audiogram results reflected identical puretone thresholds, except the right ear was listed as 5 decibels, rather than as -5 decibels, at 1000 hertz.  No complaints indicative of tinnitus were noted on the associated report of medical history. 

The Veteran filed his claim for tinnitus in July 2005, and throughout the entire appeal process, the Veteran has consistently reported that he first experienced symptoms of tinnitus during his period of service. 

The report of a January 2012 VA audiology examination shows that the Veteran has a diagnosis of tinnitus and he has reported an onset of tinnitus while he was in service.  The Veteran denied a history of post-service noise exposure, except for recreational shooting with a bow and mesquite gun.  The examiner noted the Veteran's history of hearing loss upon his entrance into service and his comparable hearing loss at the time of his separation from service.  It was also noted that there was no record of complaints of tinnitus in the service treatment records and the Veteran's duties as an animal technician and clerk involved minimal noise exposure.  The examiner opined that the Veteran's tinnitus was less likely as not related to his period of military service.  

Here, the record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See Report of a January 2012 VA Audiological Examination.  The remaining questions on appeal are whether the Veteran sustained injury from acoustic trauma during his period of service, and whether his tinnitus diagnosis is related to such inservice injury.  

Initially, the Board observes that the August 1966 entrance examination report, while documenting the presence of a hearing loss disability, it does not contain any findings or complaints of tinnitus.  As there is no actual evidence of tinnitus or ear abnormalities that pre-existed the Veteran's military service, he is presumed to have been in sound condition when he entered military service.   See generally 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b).

The Veteran has averred that he was exposed to loud noise from weapons fire, rockets, and mortars while in combat and exposure to loud aircraft engine noise while performing his duties within close proximity to flight lines.   In this regard, 38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  

The Veteran's DD 214 Form indicates that his military occupational specialty (MOS) was that of an animal technician and a personal clerk.  This is not an occupation ordinarily associated with acoustic trauma, unlike, e.g., artillery.  However, the Veteran's service personnel records show that he was assigned to duty in Vietnam from August 1967 to August 1968 and he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Army Commendation Medal.  His service personnel records also show that he was involved in the Vietnam Counter Offensive Phase III in January 1968.  These medals are not sufficient to establish that the Veteran was engaged in combat while he served in the Republic of Vietnam.  

However, the notation of the Veteran's involvement in the Vietnam Counter Offensive Phase III is sufficient to show that the Veteran was located in an area that would lend itself to an environment of loud noise exposure and supports the instances of noise exposure in service.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) ( holding that where a veteran has a non-combat military occupational specialty (MOS), the veteran's unit records constituted independent descriptions of rocket attacks that were experienced by the veteran's unit when he was stationed in Vietnam, which, when viewed in the light most favorable to the veteran, objectively corroborated his claim of having experienced rocket attacks.).  

The record also demonstrates that the Veteran served near an Air Force Base in Saigon, Republic of Vietnam when he was attached to the 4th Medical Detachment, 44th Medical Brigade.  The Board finds that this evidence supports the Veteran's reports of being exposed to loud aircraft engine noise while performing his duties within close proximity of flight lines.  

Therefore, the Board finds that the Veteran was likely exposed to loud noises from being stationed in combat areas and from working in close proximity to the flight lines.  

The Board also finds that the record presents an objective basis for attributing the Veteran's current tinnitus to service.  

Lay statements may be competent to support a claim as to lay-observable events or lay-observable disability or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Similarly, a lay person is competent to report that a Veteran appeared to have hearing difficulties, to include ringing in his ears.  Indeed, a lay person is generally capable of reporting that he or she is unable to hear.  In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Also, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Board finds that Veteran's statements are competent and credible with respect to having been exposed to loud noise in the military and having ringing in his ears in service which continued after service.  Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and continuity of chronic symptoms as credible. 

The Board acknowledges that the January 2012 VA examiner opined that tinnitus is less likely as not caused by or a result of military service.  In support of this medical conclusion, the VA examiner noted that lack of complaints or treatment for tinnitus in service and the minimal exposure to acoustic trauma when performing his duties as a technician and personnel clerk.  The Veteran, however, has consistently maintained that he was exposed to loud noises in service and he has experienced symptoms of tinnitus since service.  It does not appear that the examiner considered the Veteran's reported history of the type of noise exposure during  service or his reports of continuity of tinnitus symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Without consideration of these facts, the opinions are based on a factually inaccurate history and have diminutive probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), chronic tinnitus during service, and continuous tinnitus since service, and the nature of the disability, the Board finds that the Veteran's tinnitus began in service and was continuous after service.  The lay and medical evidence shows current disability of tinnitus.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Service connection for tinnitus is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


